Exhibit 10.1.54

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 3 TO THE PRODUCT DEVELOPMENT

AND MANUFACTURING AGREEEMENT

This amendment (“Amendment No. 3”) is the third amendment to the November 13,
2012 Product Development and Manufacturing Agreement (the “Agreement”) and
related Exhibits between ThinKom Solutions, Inc. (“ThinKom”) and Gogo LLC
(“Gogo”). This Amendment No. 3 is effective May 12, 2015. Capitalized terms used
but not defined herein shall have the same meaning set forth in the Agreement.

WHEREAS, ThinKom and Gogo are Parties to the Agreement, Exhibit A, Revision 1,
Exhibit A-2, and Exhibit A-2, Revision 1, which provide for the development and
manufacture of the K4 and 2Ku Products, respectively, and each of their various
component parts comprising a K4 and 2Ku Shipset; and

WHEREAS, the Parties wish to amend the provisions of the Agreement and the
Exhibits to reflect the recent negotiation between the Parties;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreement contained herein, receipt and sufficiency of which are acknowledged,
the Parties hereby agree as follows. To the extent there is any contradiction,
inconsistency or ambiguity between the terms of this Amendment No. 3 and the
Agreement, Exhibits or previous amendments thereto, this Amendment No. 3 will
govern.

 

  A. Gogo agrees to place a purchase order with ThinKom for a minimum of [***]
Shipsets of the 2Ku Product units within 10 days of the execution of this
Amendment No.3.

 

  B. Section 6 of Exhibit A, Revision 1(Minimum Order Size and Payment Schedule
for Additional Orders) is deleted in its entirety and replaced with the
following:

For purposes of the quantities referenced in this paragraph, any units currently
on order or previously delivered as of the date of this Amendment No.3 shall not
be considered. For any purchase order placed under Exhibit A, Revision 1, Gogo
shall pay ThinKom: [***]. ThinKom agrees that this Agreement does not create any
volume purchase obligations for Gogo and that Gogo is not required to purchase
any Product Shipset units hereunder, other than the order for a minimum of 100
2Ku Shipsets pursuant to Paragraph A above. Minimum order size shall remain at
[***] units with deliveries spread over no more than [***].

 

  C. Section 11 of Exhibit A-2, Revision 1 (Minimum Order Size and Payment
Schedule for Additional Orders) is deleted in its entirety and replaced with the
following:

For purposes of the quantities referenced in this paragraph, any units currently
on order or previously delivered as of the date of this PDMA Amendment No.3
shall not be considered. For any purchase order placed under Exhibit A-2,
Revision 1, Gogo shall pay ThinKom: [***]. ThinKom agrees that this Agreement
does not create any volume purchase obligations for Gogo and that Gogo is not
required to purchase any Product Shipset units hereunder. Minimum order size
shall remain at [***] units with deliveries spread over no more than six months.

 

  D. The following is added to the end of Section 22 (Delivery Schedule):

Following ThinKom’s acceptance of a purchase order, and the specified Product
unit delivery dates therein or delivery dates as otherwise mutually agreed upon
between the Parties, if ThinKom fails to



--------------------------------------------------------------------------------

meet the agreed upon delivery dates for the Product(s), Gogo may in its sole
option and discretion, claim a penalty for the delay in delivery of the Product
unit(s) equal to [***]of the total value of the late Product unit(s), however,
Gogo shall not assess any penalty on shipments made within 10 days of the
scheduled date. In no event shall the late penalty exceed [***]. ThinKom shall
apply such amount retroactively to the dates set forth in the applicable
purchase order and issue a corresponding debit note on any payments made. Gogo
and ThinKom agree to establish a monthly review process in which open purchase
order due dates are reviewed, ThinKom will provide confirmation of its ability
to meet the given dates or request schedule relief, and Gogo will, in good
faith, accommodate reschedule requests if such schedule relief does not create
an undue burden on Gogo or Gogo’s customer(s).

 

  E. Table 1 of Exhibit A-2, Revision 1 and Table 1 of Exhibit A, Revision 1 are
replaced with the following pricing table: (Note: although LRU pricing is
provided separately, LRU units must be ordered in the same quantities [Product
shipsets], otherwise, Spares Pricing from Table 2 of Exhibit A-2, Revision 1
shall apply for all LRU quantities which are outside of a shipset purchase). The
“[***]” reflected below shall be for the first [***] Shipsets ordered, after
which pricing shall be per the “[***]Pricing” outlined below:

[***]

 

  E. The Following provisions are added to the end of Section 26 of the
Agreement.

 

  26.14 Packaging of all Product units and all related components shall meet or
exceed the guidelines established per the current version of ATA Specification
300: specification for packaging of airlines supplies. Corresponding barcode
labels containing, at a minimum, part number and Product unit serial number
shall be affixed to each corresponding Product unit and the exterior of the
carton in which it is packaged. Corresponding packing slips containing
corresponding barcode labels shall also be affixed to the exterior of shipping
cartons as well.

 

  26.15 ThinKom shall maintain at ThinKom’s facility and Gogo shall maintain at
ThinKom’s facility or forward inventory locations for mutually agreed upon stock
levels of Product for shipment to a location or locations as designated by Gogo
within twenty-four (24) hours of Gogo’s delivery of a purchase order for
aircraft-on-ground Product and within forty-eight (48) hours of Gogo’s delivery
of a purchase order for non-aircraft-on-ground Product.

 

  26.16 ThinKom will provide Gogo with individual Certificates of Compliance
certifying Products adhere to their respective design specifications. ThinKom
shall provide the Federal Aviation Administration (FAA) Authorized release
certificate, FAA Form 8130-3, as appropriate, with each shipment of Product. In
certain instances, where extensive investigation is required, ThinKom shall
provide copies of all ThinKom Product inspection reports as reasonably requested
by Gogo.

 

  26.17 ThinKom shall make best efforts to become a Certified 14 CFR Part145
Repair Station on or before November 15, 2015 and shall maintain such
certification for the Term of the Agreement.

 

  26.18 ThinKom will provide Gogo with appropriate digital diagnostic tools and
grant access to Gogo, via the internet, to ThinKom’s maintenance page enabling
Gogo to perform real-time system health check monitoring to actively assess the
performance of individual systems, on individual aircraft, as it relates to the
Product Units. ThinKom shall recommend hardware and test equipment for Gogo’s
use at its service centers as required for diagnostic analysis. Gogo shall
decide whether or not to purchase such recommended equipment.

 

  26.19 ThinKom shall provide a minimum of three (3) Product training classes in
accordance with industry standards each calendar year at its location. ThinKom
shall provide all necessary training materials and training topics covered will
be as mutually agreed upon between the parties. Each party will bear the cost of
their respective travel related expenses incurred as a result of such training
classes.



--------------------------------------------------------------------------------

  26.20 ThinKom will provide technical support 24/7/365 by means of a telephone
number and email address to be provided separately to Gogo and updated, in
writing, as required.

 

  26.21 Upon Gogo’s request, ThinKom shall immediately dispatch qualified and
experienced personnel to the location(s) specified by Gogo to assist with
troubleshooting and repair of chronic or widespread performance issues with the
Product, subject to availability and at labor and travel rates then currently in
effect. However, for the period beginning with the first commercial installation
and continuing for fourteen months thereafter, should ThinKom need to send
personnel to a given location to assist with troubleshooting and repair of a
performance issue and for which the investigation determines that the problem is
caused by a defect which was caused by ThinKom with a ThinKom provided LRU, then
ThinKom shall not be reimbursed for ThinKom’s labor and travel expenses.

 

  26.22 ThinKom will provide a tear down report within three business days of
receipt of each Product Unit that is returned for repair whether under warranty
or otherwise. Such report will describe the root cause, if applicable, of the
problem and the corrective actions to be taken by ThinKom.

IN WITNESS WHEREOF the Parties hereto, by their duly authorized representatives,
have executed this Amendment as of the date first set forth above.

 

GOGO LLC     THINKOM SOLUTIONS, INC. By:  

/s/ Mark Malosh

    By:  

/s/ Mark J. Silk

Name:  

Mark Malosh

    Name:  

Mark J. Silk

Title:  

SVP Operations

    Title:  

President

Date:  

5/15/15

    Date:  

5/18/15